Order entered October 9, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00791-CV

                               CITY OF DALLAS, Appellant

                                              V.

                     THE DALLAS MORNING NEWS, L.P., Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-06-06607-J

                                          ORDER
       The Court has before it appellee’s October 4, 2013 unopposed motion for second

extension of time to file appellee’s brief. The Court GRANTS the motion and ORDERS

appellee to file its brief by November 25, 2013. No further extensions will be granted absent a

showing of exceptional circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE